   Case: 1:18-cr-00109-TSB Doc #: 133 Filed: 12/30/19 Page: 1 of 2 PAGEID #: 683




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
 UNITED STATES OF AMERICA                       :    Case No. 1:18-CR-109
                                                :
                   v.                           :    Judge Timothy S. Black
                                                :
 ANDREY SHUKLIN, e t a l . ,                    :    BILL OF PARTICULARS
                                                :
               Defendants.                      :

        The United States of America, by and through the undersigned counsel, and pursuant to

Federal Rule of Criminal Procedure 32.2(a), particularly alleges that the following property is

subject to forfeiture on the basis of the forfeiture allegation set forth in the Indictment filed in the

above-styled criminal case: real property known and numbered as 3370 Hidden Bay Drive #814,

Aventura, Florida 33180 with all appurtenances, attachments and improvements attached thereto,

legally described as:

        Condominium Unit No. 814, of 100 Hidden Bay Condominium, a Condominium
        according to the Declaration thereof, as recorded in Official Records Book 19034, at
        Page 4250, as amended, of the Public Records of Miami-Dade County, Florida.

More commonly known as: 3370 Hidden Bay Drive #814, Aventura, Florida 33180
Record Owner: Independent Van Lines, LLC
Parcel Id: 2822030573180
CFN: 20150286898 Book 29603 Pages 3834 and 3835
                                                        Respectfully submitted,

                                                        DAVID M. DEVILLERS
                                                        United States Attorney

                                                        /s/ Megan Gaffney
                                                        MATTHEW C. SINGER (IL 6297632)
                                                        MEGAN GAFFNEY (NY 4849220)
                                                        Assistant United States Attorneys
                                                        221 E. Fourth Street, Suite 400
                                                        Cincinnati, Ohio 45202
                                                        Matthew.singer@usdoj.gov
                                                        Megan.gaffney@usdoj.gov
   Case: 1:18-cr-00109-TSB Doc #: 133 Filed: 12/30/19 Page: 2 of 2 PAGEID #: 684




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Court’s CM/ECF System this 30th

day of December 2019, which provides electronic notice to all parties.



                                                    /s/Megan Gaffney
                                                    MEGAN GAFFNEY (NY 4849220)
                                                    Assistant United States Attorney
